Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s arguments filed on 10/06/2021 with respect to the amendments of claims 1, 3, 5, and 10 have been fully considered, and are persuasive. Claims 1, 3-5, 7-13, 15-20 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An overcurrent detection device comprising: an erroneous detection prevention unit configured to reduce the potential difference between the pair of connection portions to a predetermined value or less when at least any one of the pair of voltage detection lines has a disconnection or connection failure, wherein the erroneous detection prevention unit comprises a resistance element connected between the pair of connection portions, the resistance element having higher resistance than the current detection resistor as recited in claim 1.

A current detection method for an energy storage device comprising: preventing an increase in a potential difference between the pair of detection lines, using an erroneous detection prevention unit, when at least any one of the pair of detection lines becomes a disconnection or connection failure; and shutting  off a current path with a current shutoff device connected in series with the energy storage device and the current detection resistor when a current value detected by the current detection resistor is equal to a threshold value or more as recited in claim 5. 
An energy storage apparatus comprising:
an erroneous detection prevention unit that is connected to at least one connection portion of the pair of connection portions and prevents an erroneous detection of overcurrent in the current path; a battery management unit comprising: the current detection circuit: and a. central processing unit (CPU) that monitors a current in the current path based on an output of the current detection circuit, and a current shutoff device that shuts off the current in the current path when the CPU detects that the current is equal to or greater than an overcurrent detection threshold value as recited in claim 10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836